Citation Nr: 1012606	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran appeared for a 
Video Conference hearing in March 2009.

The Board remanded the appeal in April 2009 in order to 
obtain additional development.  After review of the 
subsequent development, the Board finds that VA has not 
substantially complied with the Board directives and, thus, 
an additional remand is required.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the April 2009 remand, the Board discussed that the 
Veteran's service-connected disorders include tachycardia as 
a residual of rheumatic fever, bilateral sensorineural 
hearing loss, and tinnitus.  The combined disability 
evaluation is 80 percent.  This evaluation meets the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether these disabilities, in and of themselves, precludes 
the Veteran from securing or following a substantially 
gainful occupation.

The Board found that the evidence of record raised not only 
the question of whether the Veteran is presently 
unemployable due to disability but also the question of 
whether he is unemployable solely due to service-connected 
disorders.  The Board directed that the Veteran be scheduled 
for an examination to address the effect of his service-
connected disorders on his employability.

Upon remand, the requested opinion was not provided by one 
examiner who considered all three service-connected 
disabilities.  Instead, one examiner addressed the effect of 
the service-connected tachycardia, while another examiner 
addressed the effect of the hearing loss disability.  
Neither examiner addressed the effect of the service-
connected tinnitus.  The Board finds that the failure to 
obtain an opinion that addressed the service-connected 
tinnitus represents a failure to comply with the previous 
Board directives that requires corrective development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is remanded in order that an appropriate 
clinician can review the records, to include the recently 
obtained VA examination reports, and provide an opinion 
regarding whether the three service-connected disabilities 
cause unemployability.  Another examination should be 
scheduled only if the reviewing clinician deems it 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain an opinion 
from an appropriate clinician to address 
the effect of the Veteran's service-
connected disorders on his 
employability.  The Veteran's claims 
file should be made available to the 
clinician, and the clinician is 
requested to review the entire claims 
file in conjunction with the 
examination, to include the July 2009 VA 
examination reports and October 2009 
addendum.  Another examination should be 
scheduled only if the reviewing 
clinician deems it necessary.

The clinician should specifically 
address whether the Veteran is precluded 
from securing or following a 
substantially gainful occupation solely 
as a consequence of his three service-
connected disorders (tachycardia as a 
residual of rheumatic fever, bilateral 
sensorineural hearing loss, and 
tinnitus).  

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.  If the 
clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that the 
answer would require speculation.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


